1    Jared L. Bryan (SBN 220925)
     Allyson S. Ascher (SBN 286863)
2    JACKSON LEWIS P.C.
     200 Spectrum Center Drive, Suite 500
3    Irvine, CA 92618
     Telephone: (949) 885-1360
4    Facsimile: (949) 885-1380
5    Email:      Jared.Bryan@jacksonlewis.com
                  Allyson.Ascher@jacksonlewis.com
6
     Attorneys for Defendant INTERNATIONAL BUSINESS
7    MACHINES CORPORATION (erroneously sued herein as
     IBM Corporation)
8                            UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   ALEXANDER GIOCONDI, an individual,              CASE NO. 2:18-cv-06248 AB (JEMx)
12                      Plaintiff,                   [PROPOSED] ORDER ON
                                                     STIPULATED PROTECTIVE ORDER
13            vs.
14   IBM Corporation, a New York
     Corporation; and DOES 1-50, inclusive,
15                                                   Complaint Filed: June 7, 2018
                        Defendant.
16
17
18            Having considered the Parties’ Stipulated Protective Order and for good cause
19   shown therein:
20
21   IT IS SO ORDERED.
22
23   Dated: April 12, 2019                   ___________________________________
                                             Hon. John E, McDermott
24                                           United States Magistrate Judge
25
26
27   4816-7578-7398, v. 1

28

     Case No.: 2:18-cv-06248 AB (JEMx)          1          [PROPOSED] ORDER ON STIPULATED
                                                                        PROTECTIVE ORDER
